Title: To Thomas Jefferson from William Lee, 25 June 1807
From: Lee, William
To: Jefferson, Thomas


                        
                            Sir/.
                            
                            Bordeaux June 25. 1807—
                        
                        The box of Seeds for Madame de Tessé I have recd. and have written her as you directed me in your favor of
                            the 21 Feby. The instructions she may send me respecting it shall be carefully followed.—We have a great dearth of news,
                            and no intelligence from the armies—Letters from Paris say, that Preliminaries of Peace have been signed with Prussia but
                            this information is not generally credited.—
                  With the highest veneration I have the honor to remain Your obliged &
                            obt. Servant
                        
                            Wm Lee
                            
                        
                    